774 F.2d 1162
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia Goldman, Plaintiff-Appellant,v.Richard Schweiker, Secretary of Health and Human Services,Defendant-Appellee.
No. 84-3346
United States Court of Appeals, Sixth Circuit.
9/10/85

N.D.Ohio
REVERSED AND REMANDED
On Appeal from the United States District Court for the Northern District of Ohio
Before:  ENGEL and JONES, Circuit Judges; and HULL,* District Judge.
PER CURIAM.


1
Patricia Goldman appeals the judgment of the district court upholding the Secretary's denial of her applications for Social Security Disability Insurance Benefits and Supplemental Security Income.  The issue on appeal is whether the Secretary's decision is supported by substantial evidence.


2
The government concedes that Ms. Goldman suffers from chronic obstructive pulmonary disease, a severe exertional impairment.  Ms. Goldman's condition is fully documented by the records of her several hospitalizations at the Cleveland Clinic and by the reports of her treating physician, Dr. James S. Tsai.  Dr. Tsai recommended that Ms. Goldman quit her job, which was sedentary in nature, and stated in one of his reports that she is not capable of engaging in substantial gainful employment.  Although Ms. Goldman's medical records are essentially uncontroverted, the administrative law judge (ALJ) concluded that her subjective complaints were not substantiated by the medical evidence.


3
After considering the entire record, which includes the several hospital records, the treating physician's reports, the claimant's testimony and uncontroverted proof that by the time of the administrative hearing Ms. Goldman's weight had dropped from a normal 110 pounds to 86 pounds, we are unable to find evidence of substance to support the ALJ's determination that she was capable of performing her past sedentary work.


4
Accordingly, the judgment of the district court is REVERSED and the cause is REMANDED to the district court for further REMAND to the Secretary with directions to award benefits.



*
 The Honorable Thomas G. Hull, Chief Judge, United States District Court for the Eastern District of Tennessee, sitting by designation